            Case 1:20-cv-03083-LLS Document 9 Filed 07/08/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VANDYKE JOHNSON,

                              Plaintiff,
                                                                    20-CV-3083 (LLS)
                     -against-
                                                                         ORDER
CITY OF NEW YORK, ET AL.,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff proceeds pro se and in forma pauperis in this action. By order dated May 5,

2020, the Court directed Plaintiff to amend his complaint to cure its deficiencies. (ECF No. 4).

Plaintiff then submitted applications seeking pro bono counsel (ECF No. 5), reconsideration of

the order to amend (ECF No. 6), and an extension of time to amend his complaint (ECF No. 7). 1

                                            DISCUSSION

       The factors to be considered in ruling on an indigent plaintiff’s motion for pro bono

counsel include the merits of the case, the plaintiff’s efforts to obtain a lawyer, and the plaintiff’s

ability to gather the facts and present the case if unassisted by counsel. See Cooper v. A. Sargenti

Co., 877 F.2d 170, 172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir.

1986). Of these, the merits are “[t]he factor [that] command[s] the most attention.” Cooper, 877

F.2d at 172. And even if a court does believe that a litigant should have a free lawyer, under the

in forma pauperis statute, a court has no authority to “appoint” counsel, but instead, may only

“request” that an attorney volunteer to represent a litigant. Mallard v. U.S. Dist. Court for the S.

Dist. of Iowa, 490 U.S. 296, 301-10 (1989).




       1
           Plaintiff also submitted a change of address. (ECF No. 8).
          Case 1:20-cv-03083-LLS Document 9 Filed 07/08/20 Page 2 of 10



       First, the Court notes that Plaintiff appears able to adequately present his case. Moreover,

Plaintiff indicates that he has had some assistance by telephone from the New York Legal

Assistance Group. Because it is too early in the proceedings for the Court to assess the merits of

this action, the Court denies Plaintiff’s motion for pro bono counsel without prejudice to

Plaintiff’s filing a new application for the Court to request pro bono counsel at a later date.

       The Court denies Plaintiff’s request to reconsider the order directing him to amend his

complaint, as Plaintiff has not provided any sufficient reason for the Court to reconsider its order.

       The Court grants Plaintiff’s request for an extension of time until August 5, 2020, to

amend his complaint. No further extensions will be granted.

       In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties who

are unable to use email may submit documents by regular mail or in person at the drop box

located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains (300

Quarropas Street). For more information, including instructions on submitting documents by

email, please visit the Court’s website at nysd.uscourts.gov.

       Pro se parties also are encouraged to consent to receive all court documents

electronically. A consent to electronic service form is available on the Court’s website.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court denies Plaintiff’s motion for pro bono counsel without prejudice and

denies his request to reconsider the order directing him to amend his complaint.

       The Court grants Plaintiff’s request for an extension of time until August 5, 2020, to

amend his complaint. An amended complaint form is attached to this order.



                                                  2
           Case 1:20-cv-03083-LLS Document 9 Filed 07/08/20 Page 3 of 10



         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 7, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                 3
               Case 1:20-cv-03083-LLS Document 9 Filed 07/08/20 Page 4 of 10




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
           Case 1:20-cv-03083-LLS Document 9 Filed 07/08/20 Page 5 of 10



I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
          Case 1:20-cv-03083-LLS Document 9 Filed 07/08/20 Page 6 of 10




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
          Case 1:20-cv-03083-LLS Document 9 Filed 07/08/20 Page 7 of 10



B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
          Case 1:20-cv-03083-LLS Document 9 Filed 07/08/20 Page 8 of 10




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
          Case 1:20-cv-03083-LLS Document 9 Filed 07/08/20 Page 9 of 10




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-03083-LLS Document 9 Filed 07/08/20 Page 10 of 10



V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
